Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of defendant to due process under the Fourteenth Amendment were violated. Defendant claims that (1) the failure of the prosecutor to correct false testimony of the witness, Graznando, violated and infringed said rights, and that (2) the statements of the prose*843cutor during trial and in summation denying that any promise had ever been made to said witness were false and concealed perjurious testimony. The Court of Appeals held that there was no denial or violation of any constitutional rights of defendant. [See 12 NY 2d 751.]